Citation Nr: 1515414	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  10-42 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for dementia, diabetes mellitus type 2, allergies, varicose veins, ear disorder, hypertension, bilateral hearing loss, tinnitus, and a skin disorder due to herbicide exposure for accrued benefits purposes.   

2.  Entitlement to issuance of a tax exemption letter.  


REPRESENTATION

Appellant represented by:	Katrina Eagle, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel
INTRODUCTION

The deceased Veteran had active duty service from August 1966 to July 1970.  He died in May 2006.  The Veteran's surviving spouse is the appellant in the current appeal before the Board. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In a January 2014 decision, the Board denied entitlement to accrued benefits.  The appellant appealed the Board's decision to the United States Court of Appeals for Veteran's Claims (Court).  In a November 2014, the appellant's attorney and VA filed a Joint Motion for Remand (Joint Motion) to have the January 2014 Board decision vacated. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The premise of the November 2014 Joint Motion was that the Board had failed to comply with 38 U.S.C.A. § 5105(b) and 38 C.F.R. § 3.153 and failed to consider whether the appellant had filed a Social Security Administration (SSA) death benefits application within one year of the Veteran's death.  The parties agreed that the Board failed to ensure that the record was properly developed in that it failed to obtain relevant SSA records and failed to determine whether the appellant had filed an SSA application within the one year time limit before concluding that an application for accrued benefits had not been timely filed.  38 U.S.C.A. § 5105(b); 38 C.F.R. § 3.153. 

The appellant submitted records from SSA which show that she had filed a claim for survivor benefits with SSA in February 2007.  On remand, the AOJ should attempt to obtain all medical and legal documents associated with the appellant's SSA claim and the accrued benefits claims should be readjudicated on the merits.  
  
A deceased veteran's claim remains pending for accrued benefits purposes when he dies after a rating decision but before the expiration of the one year period for filing a Notice of Disagreement.  See Taylor v. Nicholson, 21 Vet. App. 126 (2007).  Review of the record shows that the Veteran's claims for service connection were denied in a November 2005 rating decision.  The Veteran was notified of this decision in November 2005.  He filed a timely notice of disagreement in December 2005 and a statement of the case was issued in April 2006.  The Veteran died in May 2006.  The Board finds that the claims for service connection remained pending at the time of the Veteran's death.  

In the November 2008 rating decision and the April 2006 Statement of the Case, the RO did not address the merits of the claims for accrued benefits.  Instead, the RO denied the claims on the basis that the Veteran did not have pending claims at the time of his death.  The Board finds that the claims for service connection for dementia, diabetes mellitus type 2, allergies, varicose veins, ear disorder, hypertension, bilateral hearing loss, tinnitus, and a skin disorder due to herbicide exposure for accrued benefits purposes must be remanded to the AOJ for adjudication of the accrued benefits claims on the merits.  The Board finds that due process mandates that this issue be remanded to the AOJ for readjudication in the first instance by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In an April 2009 letter, the RO indicated that the appellant was not eligible for a tax exemption letter for real estate taxes because the Veteran had not been evaluated as 100 percent disabled at the time of his death.  In July 2009, the appellant filed a notice of disagreement as to this determination.  When an appellant has filed a notice of disagreement and there is no statement of the case on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, this issue is remanded for issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all medical and legal documents pertaining to the appellant's award of death benefits with SSA.  

2.  Issue a Statement of the Case for the issue of entitlement to a tax exemption letter for real estate taxes based upon the Veteran having been evaluated as 100 percent disabled at the time of his death.  Only if the appellant perfects an appeal should the claim be certified to the Board.

3.  Readjudicate the claims for service connection for dementia, diabetes mellitus type 2, allergies, varicose veins, ear disorder, hypertension, bilateral hearing loss, tinnitus, and a skin disorder due to herbicide exposure for accrued benefits purposes on the merits.  If the benefits sought are not granted, issue a supplemental statement of the case and afford the appellant and her representative, if any, an appropriate opportunity to respond.  Thereafter, return the case to the Board, as appropriate, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


